Title: Bartholomew Dandridge, Jr., to Jonathan Shaw, 29 September 1793
From: Dandridge, Bartholomew Jr.
To: Shaw, Jonathan


          
            Sir,
            Mount vernon 29 Septr 1793
          
          Your Letter, of the 23d instt has come to the hands of
            the Presidt who has directed me to acknowledge the receipt of it[.] Your situation
            therein described is indeed unfortunate, & such as He could wish to better (as
            nothing gives him more pleasure than to relieve the wants of the distressed, & to
            encourage industry)—did He conceive it to comport with the various pecuniary calls which
            he of necessity is obliged to answer, besides objects which are daily presenting
            themselves & demanding assistance; but so very numerous & urgent are they, that
            it is impossible that all can be accomodated. These circumstance put it out of his power
            to afford you the aid you ask, which, in other circumstances, it would give him pleasure
            to grant. I am Sir &ca
          
            B. D.
          
          
            P.S. The two Certificates sent are returned agreeably to your desire.
          
        